        CASE 0:20-cv-01567-PAM-BRT Doc. 40 Filed 11/16/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

John E. Jaunich,                                           Civ. No. 20-1567 (PAM/BRT)

                           Plaintiff,

v.                                                    MEMORANDUM AND ORDER

State Farm Life Insurance Company,

                           Defendant.


      This matter is before the Court on Defendant’s partial Motion to Dismiss. For the

following reasons, the Motion is granted.

BACKGROUND

      John Jaunich purchased a $50,000 flexible-premium adjustable whole life insurance

policy from Defendant State Farm Life Insurance Company on December 7, 1995.

(Compl. (Docket No. 1) ¶ 10.) Along with a death benefit, the policy includes a savings

component, called an “Account Value.” (Id. ¶ 19.) The money in the Account Value is

the policy holder’s property, which State Farm holds in trust. (Id. ¶ 20.) The policy’s

terms allow State Farm to access the Account Value only to withdraw funds to pay

premiums and cover a “premium expense charge” and “Monthly Deduction.” (Id. ¶¶ 21-

23.) The Monthly Deduction includes the cost of insurance (“COI”), monthly charges for

any riders, and a monthly expense charge. (Id. ¶ 27.) The policy states that State Farm

may calculate the monthly COI rates using the policy holder’s age, sex, applicable rate

class, and projected changes in mortality. (Policy (Docket No. 1-1) at 10.)

      Jaunich alleges that State Farm used other undisclosed factors to calculate the COI,
          CASE 0:20-cv-01567-PAM-BRT Doc. 40 Filed 11/16/20 Page 2 of 6




which increased State Farm’s withdrawal amounts. (Compl. ¶¶ 38-39.) He claims that

State Farm never made him aware of any other factors used in calculating the COI amount.

(Id. ¶¶ 44-45.) Therefore, Jaunich claims that State Farm impermissibly deducted more

COI fees than the policy allowed.

         Jaunich’s Complaint raises claims for breach of contract and conversion, and seeks

declaratory relief.

DISCUSSION

         To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678. At this stage, the Court assumes

the allegations in the Complaint are true and views them in the light most favorable to

Jaunich. See Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 933 n.4 (8th Cir.

2012).

         State Farm asks the Court to dismiss Jaunich’s conversion claim as well as his claim

for declaratory and injunctive relief, contending that these claims are duplicative of the

                                               2
         CASE 0:20-cv-01567-PAM-BRT Doc. 40 Filed 11/16/20 Page 3 of 6




breach-of-contract claims, and are included solely to recoup punitive damages. See Fed.

R. Civ. P. 12(b)(6). The Court will consider its arguments in turn.

   A.      Conversion

        Jaunich alleges that State Farm converted the money in his Account Value by using

undisclosed factors in calculating the Account Value, which increased the deduction

amount. He maintains that State Farm continues to retain the improperly deducted funds.

Under Minnesota law, a claim for conversion requires a plaintiff to prove that he holds a

property interest and that the defendant deprived him of that interest. Olson v. Moorhead

Country Club, 568 N.W.2d 871, 872 (Minn. Ct. App. 1997).

        State Farm contends that Jaunich fails to state a claim on which relief can be granted

because he cannot separate the alleged breach-of-contract from the alleged conversion.

Moreover, State Farm argues that Jaunich fails to plead separate damages for the alleged

breach and alleged conversion.

        Jaunich, though, maintains that the claims are not duplicative and that he may

recover damages for both claims. He makes much of two cases that dealt with the same

State Farm policy and alleged impermissible COI fees in which the conversion claims were

allowed to proceed along with the contract claims. Bally v. State Farm Life Ins. Co., No.

18cv04954, 2019 WL 3891149, at *4 (N.D. Cal. Aug. 19, 2019), Vogt v. State Farm Life

Ins. Co., No. 2:16cv4170, 2017 WL 1498073, at *2 (W.D. Mo. Apr. 26, 2017). Jaunich

fails to recognize that Missouri and California’s conversion laws favored the plaintiffs.

        The court in Vogt allowed the conversion claim to survive Rule 12 because it

“ar[ose] from the independent duty not to appropriate another’s funds, a duty that exists

                                              3
        CASE 0:20-cv-01567-PAM-BRT Doc. 40 Filed 11/16/20 Page 4 of 6




regardless of and independently of [the plaintiff’s] life insurance contract with State Farm.”

Vogt, 2017 WL 1498073, at *2. The Eighth Circuit affirmed the district court’s ruling

because Missouri law recognizes an exception to the rule that “general debt” cannot be the

basis for a conversion claim. Vogt v. State Farm Life Ins. Co., 963 F.3d 753, 774 (8th Cir.

2020). Indeed, in Missouri “funds placed in the custody of another for a specific purpose

and their diversion for other than such specified purpose subjects the holder to liability in

conversion.” Id. (quotation omitted). While Jaunich repeatedly contends that Vogt is

“identical” to this case, he fails to recognize this distinction in Missouri law or draw any

comparison to Minnesota law. (Pl.’s Opp’n Mem. (Docket No. 34) at 1, 4, 5.)

       Similarly, the court in Bally allowed the conversion claim to survive Rule 12

because California law recognizes a distinction between a conversion claim alleging that

State Farm transferred funds it should not have and a claim that State Farm merely

overcharged the plaintiff. Bally, 2019 WL 3891149, at *4. Here again, Jaunich does not

draw a comparison between California and Minnesota law.

       Indeed, Minnesota has a different view on conversion. “Minnesota law does not

recognize an independent tort for conduct that merely constitutes a breach of contract.”

First Integrity Bank, N.A. v. Ohio Cas. Ins. Co., No. 05cv2761, 2006 WL 1371674, at * 6

(D. Minn. May 15, 2006) (Davis, J.). Therefore, a conversion claim cannot survive when

it merely duplicates a breach-of-contract claim. RC Family Farms Inc. v. Compeer Fin.,

ACA, No. 19cv2706, 2020 WL 556882, at *4 (D. Minn. Feb. 4, 2020) (Magnuson, J.); see

also 4Brava, LLC v. Sachs, No. 15cv2743, 2017 WL 1194195, at *22 (D. Minn. Mar. 30,

2017) (Tunheim, C.J.) (“If the breach of contract claim fails, then [the plaintiff] does not

                                              4
         CASE 0:20-cv-01567-PAM-BRT Doc. 40 Filed 11/16/20 Page 5 of 6




have a right to the property and no . . . conversion has occurred.”).

        Even so, Jaunich contends that he may recover damages for both the breach-of-

contract and conversion claims because Minnesota allows for such recovery “in

exceptional cases where the defendant’s breach of contract constitutes or is accompanied

by an independent tort.” Hanks v. Hubbard Broad., Inc., 493 N.W.2d 302, 307-08 (Minn.

Ct. App. 1992) (quoting Wild v. Rarig, 234 N.W.2d 775, 789 (Minn. 1975)). Yet Jaunich

fails to explain why Hanks is applicable here, such that separate damages are plausible.

Rather, as State Farm explains, the tort claim in Hanks survived Rule 12 because it was

“not contract related” and had different elements than a breach-of-contract claim. Id. at

308. Not so here. “When the gravamen of the complaint is the breach of contract, the

plaintiff may not recover tort damages. A bad-faith breach of contract does not become a

tort.” McNeill & Assocs., Inc. v. ITT Life Ins. Corp., 446 N.W.2d 181, 185 (Minn. Ct.

App. 1989) (citing Wild, 234 N.W.2d at 790). Jaunich has failed to sufficiently plead that

the alleged conversion is separate from the alleged breach or that the respective damages

would be distinct, and his conversion claim must be dismissed.

        Additionally, because Jaunich fails to state a valid conversion claim, the

corresponding prayer for exemplary damages cannot survive. As any plausible conversion

claim in this case would be contrary to Minnesota law, Jaunich’s claim is dismissed with

prejudice.

   B.        Declaratory Relief

        Jaunich seeks declaratory relief and asks the Court to determine “the parties’

respective rights and duties under the Policies.” (Compl. ¶ 82.) State Farms moves to

                                              5
        CASE 0:20-cv-01567-PAM-BRT Doc. 40 Filed 11/16/20 Page 6 of 6




dismiss this claim, arguing that it too duplicates Jaunich’s breach-of-contract claim.

       When a declaratory-judgment claim is the same as a contract claim, the “declaratory

judgment serves no useful purpose.” Cincinnati Indem. Co. v. A & K Constr. Co., 542

F.3d 623, 625 (8th Cir. 2008). Jaunich provides no reason why the declaratory-relief claim

is not duplicative. Therefore, the declaratory-relief claim is dismissed.

CONCLUSION
       Accordingly, IT IS HEREBY ORDERED that Defendant’s partial Motion to

Dismiss (Docket No. 20) is GRANTED.



Dated: November 16, 2020
                                                         s/ Paul A. Magnuson
                                                         Paul A. Magnuson
                                                         United States District Court Judge




                                             6
